Citation Nr: 0919350	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-21 179	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) and chronic major 
depressive disorder from December 2, 2004 to August 21, 2006, 
and a rating higher than 50 percent since August 22, 2006.


REPRESENTATION

Appellant represented by:	Mr. Erik M. Lowrey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1969 to January 1972 and more recently from December 2003 to 
December 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2005 and February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The August 2005 RO decision granted the Veteran's claim for 
service connection for PTSD and chronic major depressive 
disorder and assigned an initial 30 percent rating 
retroactively effective from December 2, 2004, the day after 
his second period of service concluded when he returned to 
life as a civilian.  He perfected a timely appeal of that 
decision by submitting a notice of disagreement (NOD) 
in October 2005 - requesting a higher initial rating, and, 
after receiving a statement of the case (SOC) in March 2006, 
by then also filing a substantive appeal (VA Form 9) in May 
2006.  See 38 C.F.R. § 20.200 (2008).  See also 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether 
his rating should be "staged," i.e., rated differently at 
different periods, to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

There is significant confusion in the record after that point 
because the RO subsequently received another communication 
from the Veteran on August 22, 2006, indicating he was 
withdrawing his appeal for an increase in his disability, 
presumably referring to his only service-connected disability 
of PTSD and chronic major depressive disorder.  See 38 C.F.R. 
§ 20.204 (2008).  However, shortly after that communication, 
in September 2006 he proceeded to submit (through his rather 
recently appointed new attorney) service treatment records 
(STRs) in his personal possession and then reported for a VA 
PTSD compensation examination subsequently arranged by the RO 
in January 2007.

The RO then, in readjudicating the claim in February 2007, 
inexplicably treated the prior August 2006 communication from 
the Veteran, withdrawing his appeal of this claim, as an 
entirely new claim for a higher rating for this same service-
connected psychiatric disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  And the RO's February 2007 decision 
increased the rating for the PTSD and chronic major 
depressive disorder from 30 to 50 percent, effective August 
22, 2006, the date of receipt of this supposed claim for an 
increased rating for this condition.  In response, the 
Veteran has since separately perfected another appeal to the 
Board on the issue of whether he is entitled to a rating even 
higher than 50 percent for his PTSD and chronic major 
depressive disorder (he wants a 100 percent rating) by filing 
another NOD in April 2007 and, after receiving another SOC in 
May 2007, by then also filing another VA Form 9 in July 2007.  
See again 38 C.F.R. § 20.200.  See also AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (if a rating is increased during the 
pendency of an appeal, but not to the highest possible level, 
then the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

Since, however, it is completely illogical how the RO could 
on the one hand consider the Veteran's August 22, 2006 
statement as a withdrawal of his claim for a higher rating 
for his psychiatric disability, while at the same time 
considering this very same statement as an entirely new claim 
for increased compensation for this very same disability, the 
Board will resolve all doubt concerning this in his favor and 
presume he never truly intended to withdraw his claim for a 
higher disability rating.  In effect, because of the legal 
theory of promissory or equitable estoppel, the Board is 
precluded from making a contrary finding.  Cf. Campbell v. 
Gober, 14 Vet. App. 142 (2000); Nolen v. Gober, 222 F.3d 1356 
(Fed. Cir. 2000).  See, too, Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).



And as will be discussed below, the Board is fully granting 
the appeal for a higher rating, increasing the rating for the 
PTSD and chronic major depressive disorder to 100 percent, 
retroactively effective from December 2, 2004, the day after 
the Veteran's second period of military service ended.  So he 
is not prejudiced by doing this.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDING OF FACT

The Veteran's PTSD and chronic major depressive disorder 
cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent rating for the 
PTSD and chronic major depressive disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).



II.  Analysis-Entitlement to an Initial Rating Higher than 
30 Percent for the PTSD and Chronic Major Depressive Disorder 
prior to August 22, 2006

The Veteran asserts that his acquired psychiatric disorder is 
totally disabling, both now and prior to August 22, 2006, 
deserving a 100 percent rating.  The disability is currently 
rated under Diagnostic Code 9411, for PTSD.

Since the Veteran's claim arose from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is the 
primary concern.  In the latter Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice of considering whether the rating 
should be "staged" to even the traditional increased rating 
claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So 
in all situations this is now a valid consideration.

The RO already assigned what amounts to is a "staged" 
rating since the Veteran's psychiatric disability was 
initially evaluated as 30-percent disabling from December 2, 
2004 to August 21, 2006, and has been increased to 50-percent 
disabling effectively since August 22, 2006.  The question, 
therefore, is whether his rating should be further staged.



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  



An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

The Board's review of the evidence of record reveals the 
Veteran has severe PTSD and chronic major depressive disorder 
symptoms, and these conditions severely impact his 
employability.  He was formerly continuously employed as a 
hospital chaplain since 1992 until his resignation in 2007.  
He was also serving in the Army National Guard, when he was 
activated to duty in Iraq and Kuwait from 2003-2004, during 
which time he suffered psychological trauma from his duties 
as unit chaplain.  Unfortunately, adding to previous trauma 
suffered in the Vietnam War, his mental health quickly 
deteriorated, and he is now unable to maintain any employment 
in his chosen career as a hospital chaplain.  This is 
confirmed by the medical record.  Dr. B.D., in March 2007 
psychological assessments, reported that "[the Veteran] can 
no longer work in a hospital environment...ever."  Dr. B.D. 
reiterated this opinion that the Veteran is unemployable, 
especially as a hospital chaplain, in January and August 2006 
records.  Also, an April 2007 private psychiatric 
hospitalization record from Dr. J.H. similarly concluded the 
Veteran is "currently disabled and cannot function in any 
work environment."  And an April 2008 VA treatment record, 
commenting on both his PTSD and associated neurological 
disorder of dyskinesia (a nervous "tic" secondary to the 
PTSD and chronic major depressive disorder), further 
confirmed that he is "legitimately totally and permanently 
unemployable."

The July 2005, and January and October 2007 VA PTSD 
compensation examinations all indicate the symptoms from the 
Veteran's PTSD and chronic major depressive disorder cause 
significant impairment of his ability to engage in 
employment.  In this regard, because of his PTSD and 
depressive symptoms, he apparently was on intermittent leave 
from his former job as a hospital chaplain after January 2005 
and eventually resigned since at least June 2007.  
Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.
And on the basis of unemployability, alone, a 100 percent 
disability rating is warranted.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).

The Board also sees the Veteran has been receiving disability 
benefits from the Social Security Administration (SSA) since 
August 2007 due to symptoms related to his acquired 
psychiatric disabilities.  The SSA's August 2007 psychiatric 
review revealed he has significant adaptive and social 
impairment due to severe depressive and PTSD symptomatology 
that remain resistant to treatment.  And a July 2007 SSA 
psychological assessment disclosed he has had a dramatic 
decline from his previous level of intellectual functioning, 
and that this decline will continue in the foreseeable 
future.  The fact that SSA found him to be unemployable due 
to his acquired psychiatric disability provides additional 
probative evidence in support of a higher 100 percent 
schedular rating, on the basis of unemployability, although 
admittedly not altogether dispositive of this issue.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Baker v. 
West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996); and Tetro v. Gober, 14 Vet. App. 110 (2000).  The 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not the same, and VA 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  But, 
again, this is nonetheless probative evidence deserving of 
favorable consideration in this regard.

Further, the Veteran's VA outpatient treatment records and 
the reports of his VA compensation examinations reveal he has 
no social life, poor hygiene, disturbances in mood and 
motivation, frequent suicidal thoughts, frequent flashbacks 
and nightmares, deep depression, and difficulty establishing 
relationships.  His private treatment records significantly 
show that he has even required hospitalization for his 
psychiatric illness.  



Generally, the Veteran's VA treatment records and several VA 
compensation examinations note GAF scores ranging between 41-
47, indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning (e.g., unable to 
keep a job).  DSM-IV at 46-47 (italics added for emphasis).  
An exceptionally low GAF score of only 32 was assigned in 
April 2007 during the course of a psychiatric 
hospitalization.  Taken together, these low GAF scores are 
strong evidence supporting a higher rating based upon 
unemployability due to serious symptomatology.  

Further concerning this, on the one hand, the Court has held 
that the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating, in and of itself, is recognition that the impairment 
attributable to his service-connected disability makes it 
difficult to obtain and keep employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

So, from a subjective standpoint, the Veteran is especially 
ill-suited and incapable of engaging in any employment as a 
hospital chaplain due to his severe PTSD and major depressive 
disorder symptoms.  And from an objective standpoint, his 
general unemployability is also shown by the medical record.  
Indeed, his GAF scores are consistently quite low, and 
several of his medical evaluation and treatment records 
indicate significant work and social impairments from his 
PTSD and major depressive symptoms, not to mention a range of 
other severe PTSD symptoms.

If, as here, the Board concedes the Veteran is incapable of 
obtaining and maintaining substantially gainful employment on 
account of the severity of his service-connected PTSD and 
chronic major depressive disorder, this is reason enough, 
alone, to assign a 100 percent schedular rating for this 
condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

So in this circumstance, where it is determined he is 
unemployable because of the PTSD and chronic major depressive 
disorder, he would be entitled to this maximum 100 percent 
rating although not all of the enumerated symptoms recited 
for this higher rating are shown.  See again Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions 
that warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  

Accordingly, the Board finds that the relevant medical and 
other evidence shows the Veteran's PTSD and chronic major 
depressive disorder have caused total occupational and social 
impairment due to such symptoms that are analogous to that 
type and degree of symptomatology contemplated by a 100 
percent disability rating.  See Mauerhan, supra.  The Board 
is therefore granting this higher 100 percent rating 
retroactively effective from December 2, 2004, the day after 
his second period of service ended, because he has met the 
requirements for this higher rating ever since that date.  


ORDER

A higher 100 percent rating is granted for the PTSD and 
chronic major depressive disorder retroactively effective 
from December 2, 2004, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


